Citation Nr: 0011497	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-01 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
March 1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1997 decision from the St. Paul, Minnesota, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a low back disability.  

An April 1999 Board decision reopened the claim, found it 
well grounded, and remanded the case to obtain additional 
medical records and a VA examination.  This matter is now 
before the Board for appellate review.  


FINDING OF FACT

A chronic low back disability was initially manifested many 
years post service and is not shown to be related to service.  


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The January 1964 enlistment examination report and the 
September 1964 annual Reserve examination report stated that 
the veteran's spine and other musculoskeletal system was 
normal, and no back or spine defects or diagnoses were noted.  
In March 1965, the veteran reported a history of occasional 
low back pains that lasted a short time since age 16 but he 
had not mentioned it on any previous medical history.  The 
examiner stated that this was not a serious problem, by 
history and examination.  In July 1965, the veteran 
complained of recent low back pain and lumbosacral 
discomfort, and he was instructed to stay off duty for 24 
hours.  From July 1965 to discharge, the veteran went to the 
clinic over 10 more times but treatment records did not 
mention any back complaints.  The February 1967 discharge 
examination report stated that the veteran's spine and 
musculoskeletal system was normal, and no back or spine 
defects or diagnoses were noted.  However, in the May 1967, 
the veteran reported a history of recurrent back pain.  

The veteran underwent a VA examination in October 1987.  The 
veteran reported injuring his back and experiencing low back 
pain in 1966 after pushing an aircraft.  The veteran was 
assigned to light duty and afterwards had intermittent pain 
if he moved awkwardly or bent over.  He reported that his 
back problem occurred twice yearly.  He took over-the-counter 
medication and saw a chiropractor, without improvement.  The 
veteran reported injuring himself while gardening in 1986.  
He went to a chiropractor who ordered heat and exercises, and 
the veteran took aspirin resulting in some improvement.  
After physical examination, the examiner stated that there 
was insufficient clinical evidence to warrant a diagnosis of 
any acute or chronic disorder or residual thereof.  The x-ray 
impression of the lumbosacral spine was normal.  

The veteran underwent a VA examination in April 1991.  He 
reported upper and lower back pain.  X-rays of the 
lumbosacral spine revealed mild degenerative appearance and 
sclerotic margins of the lower bodies of the lumbar 
vertebrae.  There was a narrowed intervertebral disc space at 
L5-S1 and, to a lesser degree, at the level of L4-5 
indicating the possibility of disc degenerative disease.  The 
diagnosis was degenerative disease of the lumbar spine and 
disc degenerative disease at L4-L5, L5-S1.  

The March 1993 diagnosis was low back pain with muscle 
spasms.  

Roger M. Armstrong's February 1997 and August 1998 statements 
alleged that he worked alongside the veteran on the same 
aircraft carrier in service.  He alleged that he witnessed 
the veteran, an aircraft handler, sustain back injuries while 
pushing an aircraft and that the veteran was assigned to 
light duty as an elevator operator because of a back injury.  
He alleged that the veteran sustained another back injury 
because he was knocked unconscious inside the #3 elevator 
when anti-aircraft guns were discharged less than 10 feet 
away.  He alleged that no one was allowed to go to sick bay 
because the ship was under general quarters conditions and 
locked up for watertight integrity.  

The veteran, assisted by his representative, provided sworn 
testimony at an August 1998 travel board hearing.  The 
veteran testified that he was an aircraft handler who injured 
his back pushing an F8 or an A4 aircraft in service.  He 
reported a back injury and was assigned to light duty as an 
elevator operator for the rest of his active service. 
Although the veteran saw a chiropractor a month after 
discharge from service, he did not again seek medical 
treatment because he could not afford it. He testified that 
he had constant, throbbing back pain for the last 30 years. 
He wore a back support when his back bothered him but he did 
not take medication. He last saw a VA doctor for his back in 
1993 or 1994. The veteran testified that he also injured his 
back in boot camp and was restricted or laid off for 3 days. 
He testified that he sustained no other back injuries in 
service.  

December 1998 VA x-rays demonstrated partial sacralization at 
L5 on the left and a negative thoracic spine.  The March 1999 
x-ray impression included degenerative changes at L5-S1 and 
T12-L1 and there was no spondylolisthesis.  

The veteran's April 1999 statement advised that he had never 
seen any other doctors, except VA doctors.  

The veteran underwent a VA examination in June 1999.  He 
reported injuring his back while pushing an airplane, being 
placed on light duty for a while, and then discharged without 
seeing a physician or having x-rays.  He reported some back 
pain off and on over the years but his activity was about 
normal until 2 years ago when pain started flaring up.  He 
had never had surgery.  The assessment was chronic low back 
pain and a history of some disc disease on the MRI.  There 
was no evidence of progressive or significant disc disease 
because the back examination was normal except for the 
history of pain.  The veteran was totally ambulatory, and he 
appeared fairly limber.  The examiner stated that he did not 
see any connection between the back injury in 1967 and the 
current problem.  The examiner stated that he could not 
totally rule out the beginning of disc problems in 1967 but 
that there was no major trauma or x-rays taken to suggest 
that the 2 events were linked.  The September 1999 addendum 
stated that the examiner reviewed the veteran's claims file.  
The examiner reiterated that the veteran's June 1999 
examination was basically normal with no evidence of acute 
back pathology.  The examiner found no evidence of any 
connection between the veteran's back condition and the old 
service injury.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including arthritis) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full. 
38 U.S.C.A. § 1154(b).
  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

In April 1999, the Board determined that the veteran's claim 
for service connection for a low back disability is well 
grounded.  When the claim is well grounded, the case will be 
decided on the merits, but only after the Board has 
determined that VA's duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  In April 1999, the 
veteran stated that he had never seen any other doctors 
except for VA doctors, and the RO obtained the veteran's 
service medical records and VA medical records.  The veteran 
received several VA examinations, filed numerous lay 
statements with the RO, and provided sworn testimony at a 
travel board hearing.  Therefore, the claim will be decided 
on the evidence of record because the VA fulfilled its duty 
to assist under 38 U.S.C.A. § 5107(a).  

The Board does not dispute that the veteran sustained low 
back injuries while on active duty. The veteran complained of 
low back pain and lumbosacral discomfort in July 1965 while 
in service.  He and his fellow serviceman have related that 
the veteran was placed on light duty because he injured his 
back while pushing an airplane or when he was knocked 
unconscious in the ship's elevator. The veteran further 
alleged that he injured his back during boot camp. The 
veteran also has reported a history of recurrent back pain 
two months after discharge from service.  The veteran 
contended that medical records showed little information 
about his back because he could not go to sick bay during 
service or afford medical treatment after service.  

Nonetheless, a preponderance of the evidence is against 
service connection.  The veteran's low back was normal at 
discharge from service in February 1967.  The October 1987 
examiner stated that the clinical evidence did not warrant a 
diagnosis of any chronic disorder, and the October 1987 x-
rays showed a normal lumbosacral spine over 20 years after 
service.  The VA physician who examined the veteran in June 
1999 concluded, after a review of the record, that there was 
no evidence of a connection between the veteran's current 
back condition and an in-service back injury. No medical 
opinion or other competent medical evidence to the contrary 
has been presented. Although the veteran and his service 
friend alleged that the veteran's current back problems are 
related to three in-service events, the veteran and his 
friend, as lay persons, are not competent to diagnose the 
cause of his current back pain.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 

Even if the Board applies the factual presumption under 38 
U.S.C.A. § 1154(b), the record still lacks competent medical 
evidence of a nexus between a current low back disability and 
service or any incident therein.  See Collette v. Brown, 82 
F.3d 389, 392 (Fed. Cir. 1996). In this case, there is no 
competent medical evidence of a nexus or link between a 
current low back disability, to include arthritis, and an 
incident of military service. Accordingly, a preponderance of 
the evidence shows that a chronic low back disability was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5107; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.
  






ORDER

Entitlement to service connection for a low back disability 
is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

